Citation Nr: 0913233	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-36 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a heart condition 
to include as secondary to service-connected type 2 diabetes 
mellitus.

2.  Entitlement to service connection for a dental condition 
to include as secondary to service-connected type 2 diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1980.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The Veteran's August 2004 claims for entitlement to service 
connection for type 2 diabetes mellitus, a heart condition 
and a dental condition both secondary to diabetes mellitus 
were denied in the February 2005 rating decision.  The 
Veteran disagreed and perfected an appeal as to each issue.

Issue not on appeal

In an October 2007 rating decision, the RO granted service 
connection for type 2 diabetes mellitus.  There is nothing in 
the record indicating that the Veteran disagreed with the 
effective date or the disability rating provided in that 
rating decision.  Thus, the issue is no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

1.  A preponderance of the competent evidence of record 
supports a finding that the Veteran has no diagnosed heart 
condition.

2.  There is no medical evidence indicating nonunion or 
malunion of the maxilla or mandible; limited motion of the 
temporomandibular joint; impairment of the ramus, the 
condyloid process, or the coronoid process; loss of the hard 
palate; or any dental condition for which service-connected 
for compensation may be granted; nor is there evidence that 
service-connected type 2 diabetes has caused or aggravated 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a heart condition 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

2.  Entitlement to service connection for a dental condition 
is not warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 4.150 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he has a heart 
condition which was caused by his service-connected type 2 
diabetes, and that his tooth decay was caused by his service-
connected type 2 diabetes.  The Board will first address 
preliminary matters and then render a decision on the issues 
on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was informed what evidence is needed to 
substantiate a claim for entitlement to service connection in 
a September 2004 notice letter.  Specifically, the Veteran 
was informed that the evidence needed to show that he had an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  The Veteran was also notified in a letter dated 
March 2008 what evidence was required to substantiate a claim 
for secondary service connection.

In addition, the letters notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the Veteran was informed of how VA determined 
an effective date and a disability rating in the March 2008 
letter.  The Board observes that the notice was provided 
before the last adjudication of the Veteran's claims and, 
consequently, that the Veteran received a meaningful 
opportunity to participate effectively in the adjudication of 
his claim.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all pertinent VA and private medical 
records identified by the Veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  The Veteran was examined for heart disease in a 
January 2008 VA examination and has received treatment for 
dental problems in November 2004 and January 2005.  The Board 
notes that the Veteran was not provided compensation and 
pension examination regarding his claim for a dental 
disorder.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  In this case, as is more 
thoroughly discussed below, the Board finds that there is no 
evidence of any compensable dental disorder, nor is there any 
evidence establishing trauma during service.  For those 
reasons, the elements of McLendon are not satisfied and VA 
was justified in not providing a medical examination 
regarding the Veteran's dental claim.

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated in the Introduction, the Veteran 
elected in writing in his November 2007 VA Form 9 substantive 
appeal not to seek a hearing before a Veterans Law Judge.  

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for a heart condition to 
include as secondary to service-connected type 2 diabetes 
mellitus.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

As indicated in the Introduction, the Veteran has contended 
that he has acquired a heart condition that was caused by his 
service-connected type 2 diabetes mellitus.  He has not 
contended during the course of his claim that his heart 
condition was incurred during service.  Therefore, the Board 
will address the issue as a secondary service connection 
issue.

As noted above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin supra.  

With regard to element (1), evidence of a current disability, 
the Board has reviewed the entire claims file and has not 
found any medical diagnosis of a heart condition.  Indeed the 
January 2008 VA examiner found no heart disease, and found 
the Veteran's heart had normal rhythm and rate and had no 
murmur or gallop.  No heart disease was diagnosed.  As noted 
above, a "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte supra.  
Without such a diagnosis, the claim fails.

For the sake of completeness, the Board will briefly address 
the remaining two Wallin elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

The Board finds that the Veteran has been service-connected 
for type 2 diabetes.  Thus, element (2) is satisfied.  
However, with regard to element (3), the January 2008 VA 
examiner entered "no" in response to the question "if 
heart disease is found, is it as likely as not to be 
secondary to the diabetes?"  Thus, there is no medical 
evidence of a nexus between the service connected diabetes 
and any heart disease.  For that reason, the Veteran's claim 
also fails.

Entitlement to service connection for a dental condition to 
include as secondary to service-connected type 2 diabetes 
mellitus.

The relevant law and regulations for service connection and 
secondary service connection are stated above.

Service connection - dental claims

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war. 38 C.F.R. § 3.381(a) and (b) 
(2008).

Outpatient dental treatment may be available to the veteran 
under the provisions of 
38 C.F.R.. § 17.161 (2008), which sets forth several classes 
of eligibility therefor.  

Clarification of issue on appeal

The Veteran contended in his August 2004 claim that he was 
seeking disability for "teeth degeneration."  In the May 
2005 notice of disagreement, the Veteran stated that "[M]y 
VA doctor at VAMC Marion, Il. says that my tooth decay is 
related to diabetes."  He made a similar statement in the 
November 2007 VA Form 9 substantive appeal.  It appears from 
the record that he seeks a service connection benefit for 
compensation.  The Board notes that he has been treated at VA 
for dental problems in 2004 and 2005.

A distinction is made between service connection of dental 
disabilities for treatment purposes and for compensation 
purposes. A veteran may be entitled to service connection for 
certain dental conditions (including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease) for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met.

The Veteran does not contend, and the record does not 
indicate, that he sustained traumatic injury in combat, nor 
does he contend that he was a prisoner of war.  The Veteran 
has not contended anything specific other than he was told 
his tooth "degeneration" was caused by his diabetes.  

In an abundance of caution, the Board will address the two 
related issues of service connection for treatment and for 
benefit simultaneously.  In passing, the Board notes that a 
claim for service connection for a dental disorder is also 
considered to be a claim for VA outpatient dental treatment.  
See Mays v. Brown, 5 Vet. App. 302 (1993).  

Analysis

As stated above, the Veteran contends that his dental 
condition is secondary to his service-connected diabetes 
disability.  Thus, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin supra.

With regard to element (1), the Board notes that dental 
treatment records indicate that the Veteran had several 
infected teeth extracted in November 2004.  A January 2005 
treatment note indicates the Veteran was advised to have two 
other teeth removed and a "maxillary complete denture 
made."  Thus, element (1) has been satisfied as to dental 
treatment.  The Board further observes that there is no 
evidence of nonunion or malunion of the maxilla or mandible; 
limited motion of the temporomandibular joint; impairment of 
the ramus, the condyloid process, or the coronoid process; 
loss of the hard palate; or any dental condition for which 
service-connected for compensation may be granted.  Thus, 
element (1) has not been satisfied as to compensation and the 
claim for compensation purposes fails on this basis alone.

With regard to element (2), the Board notes that the Veteran 
is service-connected for type 2 diabetes mellitus, and thus 
element (2) is satisfied as to dental treatment purposes.

With regard to element (3), the Board has not found any 
medical evidence of a nexus between the Veteran's service-
connected diabetes condition and his missing teeth.  The 
Board notes that the only evidence in the record is the 
statement of the Veteran indicating that he was told by a VA 
dental provider that the missing teeth had deteriorated 
because of the diabetes.  These statements are not sufficient 
to support the Veteran's claim.  The Veteran's account of 
what health care providers purportedly said, filtered as it 
is through a lay person's sensibilities is not competent 
medical evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Moreover, to the extent that the Veteran's statement 
can be interpreted to establish that his current dental 
condition is related to his diabetes disability, the Board 
notes that such an opinion is beyond the ken of a lay witness 
and requires the special training and education of a dental 
care practitioner.  There is nothing in the record which 
indicates the Veteran has such training.  Thus, his 
statements are not probative to establish a nexus between his 
current dental disability and his service-connected diabetes.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1)

For that reason, the Veteran's claim for dental treatment 
fails.


ORDER

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for a dental disability is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


